

COMMITMENT INCREASE AGREEMENT
(Commitment Increase Pursuant to Section 2.21 of Credit Agreement)
 
This COMMITMENT INCREASE AGREEMENT (this “Agreement”) dated as of September 30,
2013 (the “Increase Effective Date”), is entered into by and among PRAXAIR,
INC., a Delaware corporation (“Borrower”), the undersigned lenders
(collectively, the “Incremental Lenders”) who are providing Commitments
hereunder (the “Incremental Commitments”), the undersigned Issuing Lenders and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement (as
hereinafter defined).
 
RECITALS
 
A.      Borrower, certain financial institutions and the Administrative Agent
are parties to that certain Credit Agreement dated as of July 26, 2011 (as
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”).
 
B.      Pursuant to Section 2.21 of the Credit Agreement, this Agreement is
being executed to evidence Borrower’s requested increase in the aggregate
Commitments from $1,750,000,000 to $2,000,000,000.
 
C.      Each of the undersigned Incremental Lenders has agreed to provide an
Incremental Commitment in the amount set forth on Schedule I hereto.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.      Commitments of Incremental Lenders. Effective as of the Increase
Effective Date, (i) each Incremental Lender that is not an existing Lender
agrees that (a) it shall become a “Lender” for all purposes under the Credit
Agreement having a Commitment in the amount set forth opposite its name on
Schedule 1 and (b) in such capacity, it shall be bound by all the terms and
provisions applicable to Lenders under the Credit  Agreement and (ii) each
Incremental Lender that is an existing Lender agrees to increase its Commitment
by the amount as set forth opposite its name on Schedule 1 under the column
heading “Incremental Commitment”.  The column under the heading “Aggregate
Commitment” on Schedule 1 sets forth the Commitments of all the Lenders under
the Credit Agreement after giving effect to the Incremental Commitments.
 
2.      Conditions Precedent to Effectiveness. This Agreement shall be effective
as of the Increase Effective Date; provided that: (a) the Administrative Agent
shall have received (i) counterparts of this Agreement, executed by Borrower,
each Incremental Lender, each Issuing Lender and the Administrative Agent, (ii)
to the extent required by any Incremental Lender, a Note, (iii) a certificate on
behalf of Borrower signed by the Secretary or an Assistant Secretary of Borrower
or such other authorized officer of Borrower certifying to the matters set forth
in Section 3.01(e) of the Credit Agreement, (iv) an opinion of Borrower’s
counsel in form and substance substantially similar to Exhibit E to the Credit
Agreement as adjusted to give effect to the transactions contemplated by this
Agreement and (v) a certificate from Borrower stating that the conditions set
forth in Section 2.21(c) of the Credit Agreement have been satisfied; and (b)
Borrower shall have paid all fees that have been separately agreed to be paid as
of the Increase Effective Date.
 
3.      Miscellaneous. (a) Headings and captions may not be construed in
interpreting provisions; (b) this Agreement shall be governed by and construed
in accordance with the laws of the State of New York; and (c) this Agreement may
be executed in any number of counterparts, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
4.      ENTIRE AGREEMENT. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH THIS AGREEMENT, CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
 
[Signature Pages to Follow]
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 


 
PRAXAIR, INC.
 
 
By:  /s/ Timothy S. Heenan
        Timothy S. Heenan
        Vice President,
        Treasurer
 
 
BANK OF AMERICA, N.A., as Administrative Agent
   and Issuing Lender
 
 
By:  /s/ George Hlentzas
        George Hlentzas
        Director
 
 
CITIBANK, N.A., as Issuing Lender
 
 
By:  /s/ John D. Tucker
        John D. Tucker
        Vice President
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
   as Issuing Lender
 
 
By:  /s/ David A. Mandell
        David A. Mandell
        Managing Director




 
 

--------------------------------------------------------------------------------

 



BANCO BRADESCO S.A., as Incremental Lender
 
 
By:  /s/ Edison Antonelli
        Edison Antonelli
        General Manager
 
 
By:  /s/ Mauro Lopes
        Mauro Lopes
        Manager
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS
   BRANCH,  as Incremental Lender
 
 
By:  /s/ Alain Daoust
        Alain Daoust
        Authorized Signatory
 
 
By:  /s/ Patrick Freytag
        Patrick Freytag
        Authorized Signatory
 
 
THE NORTHERN TRUST COMPANY, as
   Incremental Lender
 
 
By:  /s/ Cliff Hoppe
        Cliff Hoppe
        Vice President
 
 
PNC BANK, NATIONAL ASSOCIATION, as
   Incremental Lender
 
 
By:  /s/ Robert M. Martin
        Robert M. Martin
        Senior Vice President
 




 
 

--------------------------------------------------------------------------------

 



TORONTO DOMINION (TEXAS) LLC, as
   Incremental Lender
 
 
By:  /s/ Marie Fernandes
        Marie Fernandes
        Authorized Signatory
 




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


 
LENDERS
INCREMENTAL COMMITMENT
AGGREGATE COMMITMENT
     
Bank of America, N.A.
$0
$160,000,000
Citibank, N.A.
$0
$160,000,000
HSBC Bank USA, National Association
$0
$160,000,000
The Bank of Tokyo Mitsubishi UFJ, Ltd.
$0
$130,000,000
Credit Suisse AG, Cayman Islands Branch
$30,000,000
$130,000,000
Deutsche Bank AG New York Branch
$0
$130,000,000
The Royal Bank of Scotland plc
$0
$130,000,000
Wells Fargo Bank, N.A.
$0
$130,000,000
JPMorgan Chase Bank, N.A.
$0
$100,000,000
Sovereign Bank
$0
$100,000,000
Toronto Dominion (Texas) LLC
$100,000,000
$100,000,000
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
$0
$100,000,000
Sumitomo Mitsui Banking Corporation
$0
$75,000,000
Société Générale
$0
$75,000,000
The Bank of New York Mellon
$0
$75,000,000
Banco Bradesco S.A.
$50,000,000
$50,000,000
The Northern Trust Company
$25,000,000
$50,000,000
U.S. Bank National Association
$0
$50,000,000
PNC Bank, National Association
$45,000,000
$45,000,000
Intesa Sanpaolo S.p.A.
$0
$25,000,000
China Merchants Bank Co., Ltd.
$0
$25,000,000
Total
$250,000,000
$2,000,000,000

 
 
Schedule 1 to
Commitment Increase Agreement
